Title: From George Washington to Benjamin Harrison, Sr., 28 February 1782
From: Washington, George
To: Harrison, Benjamin, Sr.


                  
                     Sir
                     Philadelphia Feby 28th 1782
                  
                  I have been honored with Your Excellencys favor of the 8th of February, since the receipt of which, letters of a later date from Colo. Febiger and Lt Colo. Posey have come to hand.
                  From their reports, (notwithstanding the imprudent steps which had been taken) I am glad to learn, the Officers who had signed the representation were convinced of, and sorry for, the impropriety and unguardedness of the expressions contained in it; and that the Detachment, having received a partial supply of necessaries, was on the point of marching.  This, I am persuaded has been done, without the interposition of force to compel them to it—It would have given me the most sensible pain, to have heard there was occasion for such an application to the Count De Rochambeau as such a measure would have impressed our Allies with very disadvantageous ideas of us, afforded our Enemies an opportunity of making unfavorable suggestions, and possibly, might have been productive of very ill consequences on other accounts.
                  I have reason to expect, that, as ample and permanent provision (as our circumstances can admit) will be made respecting the Staff department at the Southward, before Colo. Carrington departs from this place—The arrangement is now in agitation between the Quarter Master General, the Minister of Finance, and the Deputy Quarter Master Colo. Carrington who I trust will be able to give you a satisfactory account, at his return.
                  The present circumstances are such as render it inexpedient, to order the Virginia Troops stationed at Pittsburg from thence—that Garrison will not bear a deminution without endangering the loss of the Post, and the devastation of the Frontier in consequence.
                  There can be no probability that the Virginia Troops will be incorporated with the Regiment of Pennsylvania.  And Your Excellency will recollect that it is inconsistent with the establishment of the Army, to make the Men belonging to one State, count as part of the quota of another, in consequence of any reformation, or new arrangement of Corps, whatever.I have the honor to be with much esteem Your Excellencys Most Obt Hum. Ser.
                  
                     Go: Washington
                  
               